Citation Nr: 0312586	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-02 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the action taken by the Department of Veterans 
Affairs to adjust the veteran's disability compensation 
award, effective May 1, 1986, through June 30, 1998, based on 
a change in dependency status, was proper. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from December 
1974 to December 1978.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona that retroactively adjusted the 
veteran's disability compensation award, effective May 1, 
1986, through June 30, 1998, based on the discovery of a 
change in dependency status during that time period.

The veteran appeared before the undersigned Veteran's Law 
Judge at a travel Board hearing conducted at the RO in 
January 2003.  The transcript of that hearing has been 
associated with the claims file.  The case is now ready for 
appellate review.  

The Board notes that in a letter from the veteran dated in 
July 1999 and received in December 1999, there was included a 
statement that must be construed as an application for a 
waiver of his compensation overpayment.  There is no 
indication that any action has been undertaken by the RO 
Committee on Waivers and Compromises as to the waiver issue.  
As it is not inextricably intertwined with the issue 
currently on appeal, it is not properly before the Board, and 
as such must be referred to the RO for appropriate action.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  


FINDINGS OF FACT

1.  The veteran has had notice of applicable law and of 
information and evidence needed to support his claim, and 
there is no additional evidence necessary for disposition of 
the veteran's appeal.

2.  The veteran married his former wife Victoria in August 
1979.

3.  Pursuant to a VA compensation award in September 1979, 
the veteran was notified in November 1980, January 1982, 
December 1983, March 1984, December 1991, and December 1994 
that his award included additional benefits for his spouse, 
and advised of the necessity for promptly reporting any 
changes in dependency.  

4.  The VA first became aware of the change in the status of 
the veteran's dependent spouse in June 1998, when he reported 
that Mary Jean was his wife; in October 1998, he reported his 
May 1986 divorce from Victoria; his December 1986 marriage to 
Stella; his June 1988 divorce from Stella; and his January 
1995 marriage to Mary Jean.

5.  There is no credible evidence of record to show that the 
veteran notified VA of the changes in his dependent status as 
a result of divorces and remarriages prior to June 1998.


CONCLUSION OF LAW

The RO's decision to adjust the veteran's disability 
compensation award effective May 1, 1986, through June 30, 
1998, based on a change in dependency status, was proper.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5111(a), 5112(b)(2) (West 
2002); 38 C.F.R. §§ 3.159, 3.401(b)(1), 3.500(b), 3.501(d)(2) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO improperly reduced his 
disability compensation benefits from May 1, 1986, through 
June 30, 1998 based on his marital status.  In the interest 
of clarity, the Board will initially address the matter of 
whether this case has been appropriately developed for 
appellate purposes.  Finally, the Board will analyze the 
veteran's claim.

Veterans Claims Assistance Act

As indicated in a June 2002 supplemental statement of the 
case, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's challenge to the propriety of his reduction in VA 
benefits.  See 38 U.S.C.A. § 5102 (West 2002).  In filing his 
request, the veteran clearly identified the benefits in 
question and the basis for the request.  The claim appears 
substantially complete on its face. 

Standard of Review

The standard of review requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In the January 1999 administrative decision, and in the 
February 2002 statement of the case, the RO denied the 
veteran's claim under that current standard of review, that 
is, based on the substantive merits of the claim.  The 
veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
January 1999 administrative decision, the February 2000 
statement of the case, and the June 2002 supplemental 
statement of the case.  In those decisions, the veteran was 
advised that there was no evidence that the veteran had 
advised VA of any change in his marital status from the time 
of his divorce from Victoria in May 1986 until the veteran 
submitted a dependent status questionnaire in June 1998.  The 
June 2002 supplemental statement of the case specifically 
advised the veteran of his rights and responsibilities under 
the VCAA.  In that document and at the January 2003 hearing 
before the Board, the veteran was advised what evidence he 
should submit and that VA would assist him in obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the specific notice provided to the veteran 
and the development which has been accomplished, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA records as they were identified by 
the veteran, including his vocational rehabilitation folder 
and his Chapter 31 education benefits folder.  In the June 
2002 supplemental statement of the case, the veteran was 
informed that what was missing for a successful claim was 
evidence of notice of the veteran's divorce from Victoria 
prior to June 1998.  The veteran responded to this request by 
the submission at his January 2003 Board hearing of copies of 
letters that he had allegedly submitted to VA in June 1986 
and December 1986.  The veteran submitted waivers of RO 
jurisdiction as to that evidence.  It does not appear that 
there are any additional pertinent records to be requested or 
obtained.  Accordingly, there is sufficient evidence to 
decide this claim.  The veteran was advised of the evidence 
he needed and was provided ample opportunity to submit or 
identify additional evidence or argument in support of his 
claim.  

Analysis

It has been maintained by the veteran that the RO improperly 
adjusted his disability compensation benefits from May 1, 
1986, through June 30, 1998, due to a change in his 
dependency status.  In support of his claim, the veteran 
submitted written statements during the course of the 
development of this appeal and he provided oral testimony at 
his January 2003 travel Board hearing.  The essence of the 
veteran's contentions and testimony is that he divorced his 
first wife Victoria in June1986 and married Stella in 
December 1986, and that he reported his divorce and 
remarriage to VA at the time.  At his hearing before the 
Board in January 2003, the veteran submitted two documents in 
support of that contention.  One document is dated June 1, 
1986, and is purported to be a copy of a cover letter mailed 
to VA with his submission of a copy of his divorce decree of 
the divorce from his first wife, Victoria.  The second 
document is dated December 1986, and is purported to be a 
copy of a cover letter mailed to VA with his submission of a 
copy of his marriage certificate of his marriage to Stella.  

The veteran has also contended that he was not properly 
apprised of the requirement that he notify VA of the changes 
in his marital status.  He stated further that VA had 
actually been informed by his former sister-in-law (the 
sister of Victoria) that he and Victoria were no longer 
married.  He has testified that this notice to VA took place 
at the time that his former sister-in-law filed for 
apportionment for his children that he had with Victoria 
based upon the fact that they were in his sister-in-law's 
custody.  He has also contended that in fairness, the 
reduction of his disability compensation should not occur 
during the periods of times that he was married, regardless 
of whether VA had been notified of his marital status.

The veteran was awarded VA disability compensation benefits 
effective from December 5, 1978, in an award action of 
September 1979.  At the time he was married to Victoria.  The 
veteran was notified in November 1980, January 1982, December 
1983, March 1984, December 1991, and December 1994 that his 
award included additional benefits for his spouse, and 
advised of the necessity for promptly reporting to VA any 
changes in dependency, including the number of dependents.  

In June 1998, in response to a data verification request from 
the RO, the veteran provided information for his wife, Mary 
Jean.  In August 1998, the RO wrote to the veteran indicating 
that VA records show the veteran's wife as Victoria; however, 
his questionnaire showed Mary Jean.  Clarification from the 
veteran was requested.  In October 1998, in response to the 
RO request for verification of marital status, the veteran 
reported his May 1986 divorce from Victoria; his December 
1986 marriage to Stella; his June 1988 divorce from Stella; 
and his January 1995 marriage to Mary Jean.  In conjunction 
with that report, the veteran submitted a copy of his divorce 
decree issued for his divorce from Victoria in 1986, a copy 
of his divorce decree issued for his divorce from Stella in 
1988, and a copy of his marriage certificate for his marriage 
to Mary Jean in 1995.  In the remarks section, the veteran 
indicated that a copy of his marriage certificate for his 
second marriage to Stella could not be obtained because the 
public records had been burned in a fire in Mexico.  He did 
not indicate that he had previously submitted the information 
to the VA.

By correspondence dated in November 1998, the RO informed the 
veteran of its proposal to retroactively reduce his payments 
based on the information provided by him reflecting the 
change in his marital status.  In January 1999, the RO 
advised the veteran that the proposed reduction had been 
implemented.  The veteran was informed that his disability 
compensation award had been reduced effective May 1, 1986, 
based upon the evidence showing that his marriage to Victoria 
had ended in May 1986.  The reduction also indicated that 
additional benefits for a spouse were not made effective 
thereafter until July 1, 1998, based upon the veteran's 
marriage to Mary Jean.  The RO's actions resulted in the 
creation of an overpayment of disability compensation 
benefits in the calculated amount of $6,215.

In December 1999, in response to the RO, the veteran 
submitted a notice of disagreement dated July 1, 1999 wherein 
he stated that he had sent a letter of notification of his 
divorce from Victoria in June 1986 and heard nothing of it, 
and felt that it was not of importance and further did not 
respond to "this type [of] thing in the future."  The 
veteran also argued that the problem had originated with the 
VA Albuquerque, New Mexico, RO because they had lost the 
initial paperwork that he had submitted.  As an aside, the 
veteran noted on the letter that he had previously sent a 
letter, but the RO had lost it on July 2, 1999.  It is noted 
in this regard, that the veteran had submitted a statement 
dated July 1, 1999, received on July 8, 1999, wherein he had 
expressed disagreement with the amount of the overpayment and 
requested an audit.  The RO provided a response to that 
letter on July 20, 1999, in the form of an audit of the 
veteran's VA compensation benefits over the period in 
question.  

As noted above, at his hearing before the Board in January 
2003, the veteran submitted copies of two documents in 
support of his contention that he had provided notice of his 
divorce from Victoria prior to 1998.  One document is dated 
June 1, 1986, and is purported to be a copy of a cover letter 
mailed to VA upon his submission of a copy of his divorce 
decree of the divorce from his first wife Victoria.  The 
second document is dated December 1986, and is purported to 
be a copy of a cover letter mailed to VA upon his submission 
of a copy of his marriage certificate for his marriage to 
Stella.  

Under relevant law and VA regulations, the effective date of 
discontinuance of compensation to a veteran for a dependent 
spouse is the last day of the month in which the divorce or 
annulment occurred.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 
C.F.R. § 3.501(d)(2) (2002).  An award of additional 
compensation payable to a veteran on account of marriage will 
be the date of the veteran's marriage, if evidence is 
received within one year of the date of the event.  
Otherwise, the effective date for additional compensation 
based on marriage will be the date that notice of the 
marriage was received if the evidence is received within one 
year of the VA request.  38 C.F.R. § 3.401(b)(1) (2002).  
Payment of monetary benefits based on an increased 
compensation award may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the increased award became effective.  38 
U.S.C.A. § 5111(a) (West 2002).

The Board has conducted a thorough review of the record and 
the veteran's contentions.  Based on this review, the Board 
does not find that the RO improperly reduced the veteran's VA 
compensation award after it was learned that he was no longer 
married to Victoria.  As noted above, the law and VA 
regulations are quite specific in this regard.  The veteran's 
divorce from Victoria became final on April 29, 1986; 
therefore the RO correctly discontinued his allowance for a 
dependent spouse effective May 1, 1986.  38 U.S.C.A. 
§ 5112(b)(2); 38 C.F.R. §§ 3.500(b), 3.501(d)(2).  The 
evidence of record does not show that the veteran provided VA 
with notice of his divorce from Victoria, subsequent marriage 
to Stella, and subsequent divorce from Stella, until October 
1998.  Moreover, the evidence does not show that the veteran 
provided VA with notice of his  subsequent marriage to Mary 
Jean until June 1998.  As a result, the RO correctly 
reinstated his benefits for a dependent spouse effective July 
1, 1998, the first of the month following the date of receipt 
of information confirming his divorce from Stella and 
marriage to Mary Jean.  38 U.S.C.A. § 5111(a);  38 C.F.R. 
§ 3.401(b)(1).  

Although the veteran maintains that he notified VA in 1986 of 
his divorce and remarriage, there is no credible objective 
evidence of record which corroborates his assertions.  The 
veteran has produced copies of cover letters he claims he 
submitted as notifications, but the original letters are not 
contained within the claims file and there is no evidence 
that they were otherwise received in 1986.  In addition, when 
responding to a VA request for clarification in October 1998 
he did not indicate that he had previously submitted the 
information on two occasions in 1986, although he did use the 
remarks section of the form to report that he could not 
obtain a marriage certificate for his second marriage because 
the public records had been lost in a fire in Mexico.  The 
Board considers this to be evidence against accepting he had 
made an earlier submission of this information.  These 
letters standing alone without any evidence to verify that 
they were submitted to VA and received in 1986 are not 
sufficient to support his assertions of timely notification 
to the VA.  

The veteran has argued that VA had lost the notices that he 
had sent in of his change in marital status, and that he 
should not be penalized for the mistakes of VA.  The Board 
notes that in his July 1999 notice of disagreement he also 
claimed that the VA had lost his earlier July 1999 letter on 
July 2, 1999; however, the VA had actually responded to his 
request by providing an audit of his account.  As discussed 
above, the record does not show that a notice of a change in 
the veteran's marital status was received by VA in 1986.  The 
Board considerers the principles of administrative regularity 
in favor of the presumption that government officials have 
properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  The mere assertions of the veteran in this 
regard is not the type of "clear" evidence to rebut the 
presumption that a VA employee would have properly associated 
with the claims file any notice that had been received from 
the veteran.  In short, although the veteran sincerely 
believes that his notices were lost by VA, there is no 
evidence to substantiate his claim and no showing that 
notices were received by VA prior to 1998, when he responded 
to a VA request for data.  The veteran was advised in writing 
of the importance of promptly reporting to VA any changes in 
dependency, including the number of dependents.  The 
veteran's assertions are not sufficient evidence of timely 
notice to VA of his change in marital status.  

The veteran has also argued that VA had actually been 
informed by his former sister-in-law (the sister of Victoria) 
that he and Victoria were no longer married, when his sister-
in-law filed for an apportionment as the guardian of his 
children in April 1991.  Although it is true that the 
veteran's sister-in-law did file for such an apportionment in 
1991, a review of all the documents that were filed pursuant 
to the award of that apportionment fails to provide any 
indication that the veteran and Victoria had been divorced.  

Finally, the veteran also contends that in fairness, the 
reduction of his disability compensation should not occur 
during the periods of times that he was married regardless of 
whether VA had been notified of his marital status.  Although 
such an argument may be pertinent to the question of whether 
the veteran can be accorded a waiver of the overpayment under 
the principles of equity and good conscience, that is not 
pertinent to the issue now under consideration.  The Board 
must apply the facts of this case to the law at hand.  The 
Board finds that there is no credible evidence of record to 
show that the veteran notified VA of the changes in his 
dependent status as a result of divorces and remarriages 
prior to June 1998.  In view of the circumstances discussed 
herein, the Board concludes that the preponderance of the 
evidence is against the conclusion that the RO improperly 
adjusted the veteran's disability compensation for the period 
in issue.  The RO's decision to adjust the veteran's 
disability compensation award effective May 1, 1986, through 
June 30, 1998, based on a change in dependency status, was 
proper.  38 U.S.C.A. §§  5111(a), 5112(b)(2); 38 C.F.R. 
§§ 3.401(b)(1), 3.500(b), 3.501(d)(2).


ORDER

The reduction of the veteran's disability compensation 
benefits from May 1, 1986 through June 30, 1998, based on a 
change in dependency status, was proper.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

